                                            Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            JOHN B.,
                                   7                                                        Case No. 19-cv-02437-DMR
                                                          Plaintiff,
                                   8
                                                   v.                                       ORDER ON CROSS MOTIONS FOR
                                   9                                                        SUMMARY JUDGMENT
                                            NANCY A. BERRYHILL,
                                  10                                                        Re: Dkt. Nos. 17, 20
                                                          Defendant.
                                  11

                                  12            Plaintiff John B. moves for summary judgment to reverse the Commissioner of the Social
Northern District of California
 United States District Court




                                  13   Security Administration’s (the “Commissioner’s”) final administrative decision, which found

                                  14   Plaintiff not disabled and therefore denied his application for benefits under Title XVI of the Social

                                  15   Security Act, 42 U.S.C. § 1382 et seq. [Docket Nos. 17 (“Pltf. Mot.”), 22 (“Reply”).] The

                                  16   Commissioner cross-moves to affirm. [Docket No. 20 (“Def. Mot.”).] For the reasons stated below,

                                  17   the court denies Plaintiff’s motion and grants the Commissioner’s cross motion.

                                  18   I.       PROCEDURAL HISTORY
                                  19            Plaintiff filed an application for Supplemental Security Income (“SSI”) benefits on February

                                  20   11, 2015, alleging a disability onset date of February 1, 2009. Administrative Record (“A.R.”) 200-

                                  21   08. Plaintiff’s application was initially denied on May 19, 2015 and again on reconsideration on

                                  22   May 16, 2016. A.R. 87-96, 105-16. On July 14, 2016, Plaintiff filed a request for a hearing before

                                  23   an Administrative Law Judge (“ALJ”). A.R. 138-40. ALJ E. Alis held a hearing on November 16,

                                  24   2017 and a supplemental hearing on March 20, 2018. A.R. 28-86. After the hearings, the ALJ

                                  25   issued a decision finding Plaintiff not disabled. A.R. 12-27. The ALJ determined that Plaintiff has

                                  26   the following severe impairments: scoliosis and osteoarthritis of the cervical and thoracic spine.

                                  27   A.R. 17. The ALJ found that Plaintiff retains the following residual functional capacity (RFC):

                                  28                    [T]o perform a range of light work as defined in 20 CFR 416.967(b). He is
                                             Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 2 of 13




                                                       able to lift and carry 20 pounds occasionally and 10 pounds frequently,
                                   1                   stand and/or walk three hours in an eight-hour workday, and sit six hours in
                                   2                   an eight-hour workday. He occasionally is able to climb, balance, stoop,
                                                       kneel, crouch, or crawl. He frequently is able to reach in all directions,
                                   3                   handle, finger, and feel bilaterally.

                                   4   A.R. 18. Relying on the opinion of a vocational expert (“VE”) who testified that an individual with

                                   5   such an RFC could perform Plaintiff’s past relevant work as a scanner operator, as well as other

                                   6   jobs existing in the economy (including counter clerk, field stenciler, and office helper), the ALJ

                                   7   concluded that Plaintiff is not disabled.

                                   8            The Appeals Council denied Plaintiff’s request for review on March 1, 2019. A.R. 1-6. The

                                   9   ALJ’s decision therefore became the Commissioner’s final decision. Taylor v. Comm’r of Soc. Sec.

                                  10   Admin., 659 F.3d 1228, 1231 (9th Cir. 2011). Plaintiff then filed suit in this court pursuant to 42

                                  11   U.S.C. § 405(g).

                                  12   II.      THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS
Northern District of California
 United States District Court




                                  13            To qualify for disability benefits, a claimant must demonstrate a medically determinable

                                  14   physical or mental impairment that prevents her from engaging in substantial gainful activity 1 and

                                  15   that is expected to result in death or to last for a continuous period of at least twelve months. Reddick

                                  16   v. Chater, 157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)). The impairment

                                  17   must render the claimant incapable of performing the work she previously performed and incapable

                                  18   of performing any other substantial gainful employment that exists in the national economy. Tackett

                                  19   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C. § 423(d)(2)(A)).

                                  20            To decide if a claimant is entitled to benefits, an ALJ conducts a five-step inquiry. 20 C.F.R.

                                  21   §§ 404.1520, 416.920. The steps are as follows:

                                  22            1.     At the first step, the ALJ considers the claimant’s work activity, if any. If the

                                  23   claimant is doing substantial gainful activity, the ALJ will find that the claimant is not disabled.

                                  24            2.     At the second step, the ALJ considers the medical severity of the claimant’s

                                  25   impairment(s). If the claimant does not have a severe medically determinable physical or mental

                                  26   impairment that meets the duration requirement in [20 C.F.R.] § 416.909, or a combination of

                                  27
                                       1
                                  28    Substantial gainful activity means work that involves doing significant and productive physical
                                       or mental duties and is done for pay or profit. 20 C.F.R. §§ 404.1510, 416.910.
                                                                                         2
                                          Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 3 of 13




                                   1   impairments that is severe and meets the duration requirement, the ALJ will find that the claimant

                                   2   is not disabled.

                                   3          3.      At the third step, the ALJ also considers the medical severity of the claimant’s

                                   4   impairment(s). If the claimant has an impairment(s) that meets or equals one of the listings in 20

                                   5   C.F.R., Pt. 404, Subpt. P, App. 1 [the “Listings”] and meets the duration requirement, the ALJ will

                                   6   find that the claimant is disabled.

                                   7          4.      At the fourth step, the ALJ considers an assessment of the claimant’s residual

                                   8   functional capacity (“RFC”) and the claimant’s past relevant work. If the claimant can still do his

                                   9   or her past relevant work, the ALJ will find that the claimant is not disabled.

                                  10          5.      At the fifth and last step, the ALJ considers the assessment of the claimant’s RFC

                                  11   and age, education, and work experience to see if the claimant can make an adjustment to other

                                  12   work. If the claimant can make an adjustment to other work, the ALJ will find that the claimant is
Northern District of California
 United States District Court




                                  13   not disabled. If the claimant cannot make an adjustment to other work, the ALJ will find that the

                                  14   claimant is disabled.

                                  15          20 C.F.R. § 416.920(a)(4); 20 C.F.R. §§ 404.1520; Tackett, 180 F.3d at 1098-99.

                                  16   III.   STANDARD OF REVIEW
                                  17          Pursuant to 42 U.S.C. § 405(g), this court has the authority to review a decision by the

                                  18   Commissioner denying a claimant disability benefits. “This court may set aside the Commissioner’s

                                  19   denial of disability insurance benefits when the ALJ’s findings are based on legal error or are not

                                  20   supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180 F.3d 1094, 1097

                                  21   (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the record that could

                                  22   lead a reasonable mind to accept a conclusion regarding disability status. See Richardson v. Perales,

                                  23   402 U.S. 389, 401 (1971). It is more than a mere scintilla, but less than a preponderance. See Saelee

                                  24   v. Chater, 94 F.3d 520, 522 (9th Cir.1996) (internal citation omitted). When performing this

                                  25   analysis, the court must “consider the entire record as a whole and may not affirm simply by isolating

                                  26   a specific quantum of supporting evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

                                  27   Cir. 2006) (citation and quotation marks omitted).

                                  28          If the evidence reasonably could support two conclusions, the court “may not substitute its
                                                                                         3
                                            Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 4 of 13




                                   1   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

                                   2   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

                                   3   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

                                   4   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035,

                                   5   1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

                                   6           The court has read and considered the entire medical record. For the purposes of brevity,

                                   7   the court cites only the facts that are relevant to its decision.

                                   8   IV.     ISSUES PRESENTED
                                   9           Plaintiff argues that the ALJ erred in (1) weighing the medical opinions; (2) making a

                                  10   partially adverse credibility determination; (3) finding that Plaintiff can perform his past relevant

                                  11   work as a scanner operator; and (4) finding the Plaintiff can perform other jobs existing in the

                                  12   national economy.
Northern District of California
 United States District Court




                                  13   V.      DISCUSSION
                                  14           A.      Medical Opinions

                                  15                    1.     Legal Standard

                                  16           Courts employ a hierarchy of deference to medical opinions based on the relation of the

                                  17   doctor to the patient. Namely, courts distinguish between three types of physicians: those who treat

                                  18   the claimant (“treating physicians”) and two categories of “nontreating physicians,” those who

                                  19   examine but do not treat the claimant (“examining physicians”) and those who neither examine nor

                                  20   treat the claimant (“non-examining physicians”). See Lester v. Chater, 81 F.3d 821, 830 (9th Cir.

                                  21   1995). A treating physician’s opinion is entitled to more weight than an examining physician’s

                                  22   opinion, and an examining physician’s opinion is entitled to more weight than a non-examining

                                  23   physician’s opinion. Id.

                                  24           The Social Security Act tasks the ALJ with determining credibility of medical testimony and

                                  25   resolving conflicting evidence and ambiguities. Reddick, 157 F.3d at 722. A treating physician’s

                                  26   opinion, while entitled to more weight, is not necessarily conclusive. Magallanes v. Bowen, 881

                                  27   F.2d 747, 751 (9th Cir. 1989) (citation omitted). To reject the opinion of an uncontradicted treating

                                  28   physician, an ALJ must provide “clear and convincing reasons.” Lester, 81 F.3d at 830; see, e.g.,
                                                                                            4
                                         Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 5 of 13




                                   1   Roberts v. Shalala, 66 F.3d 179, 184 (9th Cir. 1995) (affirming rejection of examining

                                   2   psychologist’s functional assessment which conflicted with his own written report and test results);

                                   3   see also 20 C.F.R. § 416.927(d)(2); SSR 96-2p, 1996 WL 374188 (July 2, 1996). If another doctor

                                   4   contradicts a treating physician, the ALJ must provide “specific and legitimate reasons” supported

                                   5   by substantial evidence to discount the treating physician’s opinion. Lester, 81 F.3d at 830. The

                                   6   ALJ meets this burden “by setting out a detailed and thorough summary of the facts and conflicting

                                   7   clinical evidence, stating his interpretation thereof, and making findings.” Reddick, 157 F.3d at 725

                                   8   (citation omitted). “[B]road and vague” reasons do not suffice. McAllister v. Sullivan, 888 F.2d

                                   9   599, 602 (9th Cir. 1989). This same standard applies to the rejection of an examining physician’s

                                  10   opinion as well. Lester, 81 F.3d at 830-31. A non-examining physician’s opinion alone cannot

                                  11   constitute substantial evidence to reject the opinion of an examining or treating physician, Pitzer v.

                                  12   Sullivan, 908 F.2d 502, 506 n.4 (9th Cir. 1990); Gallant v. Heckler, 753 F.2d 1450, 1456 (9th Cir.
Northern District of California
 United States District Court




                                  13   1984), though a non-examining physician’s opinion may be persuasive when supported by other

                                  14   factors. See Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (noting that opinion by

                                  15   “non-examining medical expert . . . may constitute substantial evidence when it is consistent with

                                  16   other independent evidence in the record”); Magallanes, 881 F.2d at 751-55 (upholding rejection of

                                  17   treating physician’s opinion given contradictory laboratory test results, reports from examining

                                  18   physicians, and testimony from claimant). An ALJ “may reject the opinion of a non-examining

                                  19   physician by reference to specific evidence in the medical record.” Sousa v. Callahan, 143 F.3d

                                  20   1240, 1244 (9th Cir. 1998). An opinion that is more consistent with the record as a whole generally

                                  21   carries more persuasiveness. See 20 C.F.R. § 416.927(c)(4).

                                  22                   2.     Analysis

                                  23                          a.     Ka Wai Tam, M.D.

                                  24          On April 23, 2015, Dr. Tam performed a consultative medical evaluation. A.R. 295-301.

                                  25   Dr. Tam reviewed Plaintiff’s medical and family history and reported activities of daily living. A.R.

                                  26   295. On physical examination, Dr. Tam noted that Plaintiff could ambulate independently into the

                                  27   exam room and onto the exam table but “seem[ed] to move gingerly consistent with having chronic

                                  28   pains.” A.R. 296. Plaintiff reported pain to percussion and had trouble sitting up from the supine
                                                                                         5
                                         Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 6 of 13




                                   1   position. A.R. 297. Dr. Tam observed scoliosis with left rotation. A.R. 297. Plaintiff could perform

                                   2   tandem and toe-heel gait, and his motor strength was 5/5 throughout. A.R. 296-97. Dr. Tam opined

                                   3   that Plaintiff can stand and walk for up to 3 hours in an 8-hour workday; sit for up to 6 hours; lift

                                   4   and carry up to 20 pounds occasionally and 10 pounds frequently; frequently reach, handle, finger,

                                   5   and feel; and occasionally climb, balance, stoop, kneel, crouch, and crawl. A.R. 298. Dr. Tam also

                                   6   wrote that Plaintiff has limitations with working at heights and around heavy machinery. A.R. 298.

                                   7          The ALJ assigned great weight to Dr. Tam’s opinion and, except for the environmental

                                   8   limitations, incorporated the limitations assessed by Dr. Tam into the RFC finding. A.R. 20.

                                   9   Plaintiff argues that the ALJ erred in characterizing Dr. Tam’s opinion as allowing for a range of

                                  10   light exertional level work. Pltf. Mot. at 7. He points out that Social Security Ruling (“SSR”) 83-

                                  11   10 defines “light” work to involve up to 6 hours of standing and walking in an 8-hour workday, but

                                  12   Dr. Tam limited Plaintiff to only 3 hours of standing and walking. According to Plaintiff, the
Northern District of California
 United States District Court




                                  13   limitations assessed by Dr. Tam and adopted by the ALJ limit him to less than light work, which

                                  14   would render him incapable of performing the light exertional level jobs identified by the VE. Pltf.

                                  15   Mot. at 7.

                                  16          Plaintiff’s argument is not convincing. Although light exertional level work can involve up

                                  17   to 6 hours of standing and walking, the ALJ explicitly acknowledged Plaintiff’s standing and

                                  18   walking limitations in his RFC assessment. He also relied on the VE’s testimony that a person with

                                  19   Plaintiff’s RFC could perform Plaintiff’s past relevant work as a scanner operator as well as other

                                  20   jobs existing in the economy, including counter clerk, mill stenciler, and office helper. A.R. 78-79.

                                  21   Plaintiff does not argue that VE’s testimony was inconsistent with the Dictionary of Occupational

                                  22   Titles (“DOT”) or that the ALJ erred in relying on that testimony. Thus, the ALJ’s finding that

                                  23   Plaintiff can perform light work as modified is not inconsistent with Plaintiff’s standing and walking

                                  24   limitations.

                                  25          Accordingly, the court holds that the ALJ did not err in weighing Dr. Tam’s opinion.

                                  26                          b.     Sabiha Rasheed, M.D.

                                  27          Plaintiff’s treating physician Dr. Rasheed submitted a medical source statement dated

                                  28   November 6, 2014. A.R. 302-06. She diagnosed Plaintiff with fibromyalgia and osteoarthritis of
                                                                                         6
                                         Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 7 of 13




                                   1   the cervical and thoracic spine. A.R. 303. She opined that Plaintiff can sit, stand, or walk less than

                                   2   1 hour each in an 8-hour workday; must walk for 10-15 minutes every hour; must be allowed to

                                   3   shift positions at will from sitting standing, or walking; and would need to take unscheduled breaks

                                   4   during an 8-hour workday. A.R. 304-05. Dr. Rasheed wrote that Plaintiff can rarely lift less than

                                   5   10 pounds; never lift more than 10 pounds; rarely look down, look up, or turn his head right or left;

                                   6   never hold his head in a static position; rarely climb ladders or stairs; and never twist, stoop, or bend.

                                   7   A.R. 306. She opined that he could handle, finger, and reach 20% of the workday with his right

                                   8   upper extremity and 30% of the workday with his left upper extremity. A.R. 306. According to Dr.

                                   9   Rasheed, Plaintiff’s symptoms would frequently be severe enough to interfere with the attention and

                                  10   concentration necessary to perform even simple work tasks and he would likely miss work more

                                  11   than 4 days per month. A.R. 304, 306.

                                  12           The ALJ assigned little weight to Dr. Rasheed’s opinion because (1) the medical record
Northern District of California
 United States District Court




                                  13   contains no treatment notes from Dr. Rasheed to support her opinion and (2) the extreme functional

                                  14   limitations she assessed are inconsistent with Plaintiff’s testimony that he does weight training and

                                  15   other exercises four to five times a week. A.R. 20. Plaintiff argues that the ALJ erred in assigning

                                  16   too little weight to Dr. Rasheed’s opinion. Because Dr. Rasheed’s opinion is contradicted by the

                                  17   other medical sources in the record, all of whom assessed less restrictive limitations, the ALJ was

                                  18   required to provide specific and legitimate reasons supported by substantial evidence to discount

                                  19   her opinion. Lester, 81 F.3d at 830.

                                  20           The ALJ discounted Dr. Rasheed’s opinion on the basis that the medical record does not

                                  21   include any of her treatment records. Plaintiff represents that the ALJ refused to hold the record

                                  22   open for Dr. Rasheed’s treatment notes and argues that the ALJ’s “own failure to develop the record

                                  23   or allow development of the record is not a valid reason for the ALJ to discount Dr. Rasheed’s

                                  24   opinion.” Pltf. Mot. at 8. However, the record contradicts Plaintiff’s account. A claimant “must

                                  25   make every effort to ensure that the administrative law judge receives all of the evidence and must

                                  26   inform us about or submit any written evidence . . . no later than 5 business days before the date of

                                  27   the scheduled hearing.” 20 C.F.R. § 416.1435(a). An ALJ “may decline to consider or obtain the

                                  28
                                                                                           7
                                           Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 8 of 13




                                   1   evidence” if it is not submitted by the stated deadline.2 Id. At the hearing, Plaintiff’s counsel

                                   2   admitted that he did not provide the required five days’ notice that there was additional evidence.

                                   3   See A.R. 53. Further, the ALJ informed Plaintiff that he could electronically submit Dr. Rasheed’s

                                   4   treatment records later and the ALJ would reconsider his decision at that time. A.R. 53. Plaintiff

                                   5   did not submit the records later, or with his request for review by the Appeals Council, or with his

                                   6   appeal to this court. He also has not represented that the records are available or forthcoming.

                                   7   Accordingly, the ALJ did not err in declining to consider additional evidence. Given the lack of

                                   8   evidentiary support for Dr. Rasheed’s opinion, the ALJ did not err in assigning little weight to her

                                   9   medical source statement. See 20 C.F.R. § 416.927(c)(3) (“The more a medical source presents

                                  10   relevant evidence to support a medical opinion, particularly medical signs and laboratory findings,

                                  11   the more weight we will give that medical opinion.”).

                                  12           The ALJ also discounted Dr. Rasheed’s opinion on the basis that it is inconsistent with
Northern District of California
 United States District Court




                                  13   Plaintiff’s reported activities of daily living. Plaintiff testified that he lifts weights about four times

                                  14   a week. A.R. 66. He can curl about 35 pounds, bench press 90 pounds, and deadlift 210 pounds.

                                  15   A.R. 66-67. He also does a warmup yoga routine four to five times a week and does a full 20-minute

                                  16   yoga course about twice a week. A.R. 67. Plaintiff goes skateboarding about once a week and does

                                  17   some jumps, although he noted that the jumping is limited. A.R. 65. He occasionally tries to

                                  18   complete ten minutes of alternating sprints and rests on a stationary bike. A.R. 69. Plaintiff’s entire

                                  19   exercise regime lasts between 45 and 90 minutes, although he testified that there are “many days”

                                  20   he cannot make it through the full routine because of his pain and fatigue. A.R. 70-71. Plaintiff

                                  21   argues that his exercise activities are not inconsistent with the restrictive limitations assessed by Dr.

                                  22   Rasheed because “[t]here is no evidence that [Plaintiff] could sustain his exercise routine on a

                                  23   regular and continuing basis for 8-hours each day, 5 days per week, equivalent to full-time work.”

                                  24   Pltf. Mot. at 8. This argument is not convincing. Among other very restrictive limitations, Dr.

                                  25   Rasheed opined that Plaintiff can never lift more than 10 pounds and can never twist, stoop, crouch,

                                  26   squat. A.R. 305-06. These limitations are clearly inconsistent with Plaintiff’s testimony that he lifts

                                  27
                                       2
                                  28    In some circumstances, the ALJ must accept late-filed evidence. See 20 C.F.R. § 416.1435(b).
                                       Plaintiff does not argue that any of the listed circumstances apply here.
                                                                                           8
                                         Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 9 of 13




                                   1   up to 210 pounds regularly and does exercises such as deadlifts that include crouching or squatting.

                                   2   Thus, the ALJ properly discounted Dr. Rasheed’s opinion as inconsistent with Plaintiff’s reported

                                   3   exercise activities.

                                   4           In sum, the ALJ provided specific and legitimate reasons supported by substantial evidence

                                   5   to discount Dr. Rasheed’s opinion.

                                   6           B.      Credibility

                                   7                   1.     Legal Standard

                                   8           In general, credibility determinations are the province of the ALJ. “It is the ALJ’s role to

                                   9   resolve evidentiary conflicts. If there is more than one rational interpretation of the evidence, the

                                  10   ALJ’s conclusion must be upheld.” Allen v. Sec’y of Health & Human Servs., 726 F.2d 1470, 1473

                                  11   (9th Cir. 1984) (citations omitted). An ALJ is not “required to believe every allegation of disabling

                                  12   pain” or other nonexertional impairment. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989) (citing
Northern District of California
 United States District Court




                                  13   42 U.S.C. § 423(d)(5)(A)). However, if an ALJ discredits a claimant’s subjective symptom

                                  14   testimony, the ALJ must articulate specific reasons for doing so. Greger v. Barnhart, 464 F.3d 968,

                                  15   972 (9th Cir. 2006). In evaluating a claimant’s credibility, the ALJ cannot rely on general findings,

                                  16   but “must specifically identify what testimony is credible and what evidence undermines the

                                  17   claimant’s complaints.” Id. at 972 (quotations omitted); see also Thomas v. Barnhart, 278 F.3d 947,

                                  18   958 (9th Cir. 2002) (stating that an ALJ must articulate reasons that are “sufficiently specific to

                                  19   permit the court to conclude that the ALJ did not arbitrarily discredit claimant’s testimony”). The

                                  20   ALJ may consider “ordinary techniques of credibility evaluation,” including the claimant’s

                                  21   reputation for truthfulness and inconsistencies in testimony, and may also consider a claimant’s

                                  22   daily activities, and “unexplained or inadequately explained failure to seek treatment or to follow a

                                  23   prescribed course of treatment.” Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996).

                                  24   The determination of whether or not to accept a claimant’s testimony regarding subjective symptoms

                                  25   requires a two-step analysis. 20 C.F.R. §§ 404.1529, 416.929; Smolen, 80 F.3d at 1281 (citations

                                  26   omitted).    First, the ALJ must determine whether or not there is a medically determinable

                                  27   impairment that reasonably could be expected to cause the claimant’s symptoms. 20 C.F.R. §§

                                  28   404.1529(b), 416.929(b); Smolen, 80 F.3d at 1281-82. Once a claimant produces medical evidence
                                                                                        9
                                         Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 10 of 13




                                   1   of an underlying impairment, the ALJ may not discredit the claimant’s testimony as to the severity

                                   2   of symptoms “based solely on a lack of objective medical evidence to fully corroborate the alleged

                                   3   severity of” the symptoms. Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991) (en banc) (citation

                                   4   omitted). Absent affirmative evidence that the claimant is malingering, the ALJ must provide

                                   5   “specific, clear and convincing” reasons for rejecting the claimant’s testimony. Vasquez v. Astrue,

                                   6   572 F.3d 586, 591 (9th Cir. 2009). The Ninth Circuit has reaffirmed the “specific, clear and

                                   7   convincing” standard applicable to review of an ALJ’s decision to reject a claimant’s testimony.

                                   8   See Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014).

                                   9                  2.      Analysis

                                  10          The ALJ partially discredited Plaintiff’s testimony on the basis that his reported limitations

                                  11   are inconsistent with his activities of daily living. A.R. 21. The ALJ noted Plaintiff’s testimony

                                  12   that he is independent with respect to personal care and recently started driving short distances. A.R.
Northern District of California
 United States District Court




                                  13   21. He also wrote that Plaintiff’s exercise routine, as described above, is not entirely consistent with

                                  14   Plaintiff’s allegations of disabling pain and fatigue. A.R. 21. In making a credibility determination,

                                  15   an ALJ may consider “whether the claimant engages in daily activities inconsistent with the alleged

                                  16   symptoms.” Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007). “Even where those

                                  17   activities suggest some difficulty functioning, they may be grounds for discrediting the claimant’s

                                  18   testimony to the extent that they contradict claims of a totally debilitating impairment.” Molina v.

                                  19   Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012). Here, Plaintiff’s ability to exercise regularly does not

                                  20   necessarily entail that he could maintain fulltime competitive employment, given that he also

                                  21   testified that his symptoms are intermittent and there are days when he “can’t get out of bed.” A.R.

                                  22   58. However, the ALJ did not err in considering Plaintiff’s activities of daily living as part of his

                                  23   credibility determination. For example, Plaintiff testified that while he can sustain heavy, regular

                                  24   exercise, he cannot stand at the sink long enough to wash dishes for 10 to 15 minutes. See A.R. 72

                                  25   (“[M]enial tasks like that seem to deplete me more than lifting weights . . . .”). Plaintiff’s testimony

                                  26   that he can engage in vigorous exercise on “good days” but is still precluded from household tasks

                                  27   reasonably casts doubt on his allegations of total disability. See Romanelli v. Astrue, 267 F. App’x

                                  28   722, 724 (9th Cir. 2008) (“The ALJ reasonably concluded that [the claimant’s] claimed limitation
                                                                                         10
                                         Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 11 of 13




                                   1   of being unable to stand for more than fifteen minutes at a time was inconsistent with her testimony

                                   2   about her physical activities such as traveling around the United Kingdom for two weeks, engaging

                                   3   in Tae Bo, walking two to three times per week for thirty-five minutes at a time, taking day-long

                                   4   shopping trips, and gardening.”). Therefore, Plaintiff’s reported activities of daily living provided

                                   5   a clear and convincing reason for the ALJ to partially discredit his testimony.

                                   6           The ALJ also cited the lack of objective medical evidence as a reason for his partial adverse

                                   7   credibility determination. A.R. 21. As pointed out by the ALJ, the medical evidence in this case is

                                   8   sparse. Aside from the medical opinions discussed above, there are 27 pages of treatment records,

                                   9   many of which concern conditions unrelated to Plaintiff’s claimed impairments. See A.R. 292

                                  10   (rectal bleeding, constipation), 308-313 (toe infections), 316 (ear infection). Other pages record

                                  11   medication prescriptions or lab results without evaluation of Plaintiff’s underlying conditions. See,

                                  12   e.g. 324-30. Although some records mention Plaintiff’s fibromyalgia symptoms, there are no
Northern District of California
 United States District Court




                                  13   physical examinations in the record other than Dr. Tam’s consultative examination. The ALJ can

                                  14   properly rely on the lack of medical evidence in evaluating a claimant’s testimony. See 20 C.F.R.

                                  15   § 416.929(a) (“There must be objective medical evidence from an acceptable medical source that

                                  16   shows you have a medical impairment(s) which could reasonably be expected to produce the pain

                                  17   or other symptoms alleged . . . .”). Accordingly, the sparsity of medical evidence supporting

                                  18   Plaintiff’s allegations of disabling symptoms is a clear and convincing reason to partially discredit

                                  19   his testimony.

                                  20           In sum, the ALJ did not err in making a partial adverse credibility determination.

                                  21           C.       Remaining Arguments

                                  22           Plaintiff argues that the ALJ erred in his step four finding that Plaintiff can perform his past

                                  23   relevant work as a scanner operator and in his step five finding that Plaintiff can perform other jobs

                                  24   existing in the national economy, including counter clerk, field/mill stenciler, and office helper. For

                                  25   the most part, Plaintiff’s arguments on these points are derivative of his arguments that the ALJ

                                  26   erred in weighing the medical opinions and in making a partially adverse credibility determination.

                                  27   Since the court rejects those arguments for the reasons explained above, they cannot serve as the

                                  28   basis for finding error at step four or five.
                                                                                         11
                                         Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 12 of 13




                                   1           However, Plaintiff also argues that there are not a significant number of counter clerk or mill

                                   2   stenciler jobs in the national economy. At step five of the sequential evaluation process, “an ALJ

                                   3   must determine whether a disability claimant who cannot perform past relevant work is nevertheless

                                   4   capable of performing other work that exists in significant numbers in the national economy.”

                                   5   Shaibi v. Berryhill, 883 F.3d 1102, 1108 (9th Cir. 2017); see 20 C.F.R. § 404.1560(a). The

                                   6   Commissioner bears the burden of establishing that work exists in significant numbers. Tackett,

                                   7   180 F.3d at 1099. Here, the ALJ found that Plaintiff could perform the job requirements of a counter

                                   8   clerk, mill stenciler, and office helper. The VE testified that, for the particular DOT codes for the

                                   9   counter clerk and mill stenciler occupations, there are 2,837 and 125 jobs nationally, respectively.

                                  10   A.R. 41. Plaintiff contends that these are not significant numbers. However, he does not dispute

                                  11   the VE’s testimony that there are 75,000 office helper jobs nationally or argue that this number is

                                  12   not significant. See Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 528 (9th Cir. 2014) (holding
Northern District of California
 United States District Court




                                  13   that 25,000 jobs available nationally meets the statutory standard). An ALJ can meet his burden on

                                  14   step five by identifying just one occupation with a sufficient number of available positions. See 20

                                  15   C.F.R. § 404.1566(b) (“Work exists in the national economy when there is a significant number of

                                  16   jobs (in one or more occupations) having requirements which you are able to meet with your

                                  17   physical or mental abilities and vocational qualifications.” (emphasis added)); see also Ojeda v.

                                  18   Saul, No. 19-cv-02415-VKD, 2020 WL 5944434, at *4 (N.D. Cal. Oct. 7, 2020) (“The number of

                                  19   jobs considered is the collective total across all identified possible positions, not each position

                                  20   individually.”); Garner v. Saul, 805 F. App’x 455, 459 (9th Cir. 2020) (finding that one job existing

                                  21   in significant numbers is sufficient in a step five finding). Since the ALJ identified at least one job

                                  22   that exists in significant numbers, he did not err in failing to address whether each position

                                  23   individually meets the statutory requirements.

                                  24           Accordingly, the ALJ did not err in his step four or five analysis.

                                  25   VI.     CONCLUSION
                                  26           For the reasons stated above, the court denies Plaintiff’s motion and grants the

                                  27   Commissioner’s cross motion. The Clerk shall enter judgment for the Commissioner and against

                                  28   Plaintiff and close this case.
                                                                                         12
                                        Case 4:19-cv-02437-DMR Document 24 Filed 12/22/20 Page 13 of 13

                                                                                                 ISTRIC
                                                                                            TES D      TC
                                                                                          TA




                                                                                                                O
                                                                                     S




                                                                                                                 U
                                                                                    ED
                                   1




                                                                                                                  RT
                                                                                                               D
                                                                                                        RDERE




                                                                                UNIT
                                                                                                 OO
                                   2         IT IS SO ORDERED.                           IT IS S




                                                                                                                        R NIA
                                   3   Dated: December 22, 2020
                                                                                                             u
                                                                                                     a M. Ry
                                                                           ______________________________________




                                                                                NO
                                   4                                                         D o n
                                                                                          ge M. Ryun




                                                                                                                        FO
                                                                                      JudDonna




                                                                                 RT
                                                                                     United States Magistrate Judge




                                                                                                                    LI
                                   5
                                                                                         ER




                                                                                    H




                                                                                                                A
                                                                                              N                     C
                                   6                                                                            F
                                                                                                  D IS T IC T O
                                                                                                        R
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                           13
